Citation Nr: 1749326	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 11, 2016, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from October 1969 to December 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Board remanded this matter for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 27, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From February 27, 2013, but no earlier, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to February 27, 2013, the criteria for a rating in excess of 30 percent for PTSD were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From February 27, 2013 to January 11, 2016, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, DC 9411 (2017).

3.  From January 11, 2016, the criteria for a rating in excess of 50 percent for PTSD were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the appellant at every stage in this case such that no prejudice results to her in the adjudication of her appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.156(a), 3.159, 3.326(a) (2017); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran contends that a higher rating for his PTSD is warranted due to the severity of his symptoms, to include anger/irritability, nightmares, flashbacks, anxiety, poor concentration, isolation, panic attacks, exaggerated startle response, tearfulness, depression, and impaired sleep.  The appeal period before the Board begins on November 16, 2011, the date VA received the Veteran's claim for an increased rating for his PTSD, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran's PTSD has been evaluated as 30 percent disabling prior to January 11, 2016, and 50 percent disabling thereafter under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Pertinent to this appeal, one factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). 

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).  Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

The pertinent evidence of record consists of VA examinations conducted in July 2012 and January 2016, private treatment records from 2013, VA treatment records, and lay statements from the Veteran.  The Veteran has endorsed such symptoms as anxiety, depression, irritability/anger, flashbacks, nightmares/sleep disturbance, hypervigilance, avoidance, sadness, tearfulness, and exaggerated startle response, throughout the course of the appeal.

Prior to February 23, 2013

The Board finds that a rating in excess of 30 percent for PTSD is not warranted prior to February 23, 2013, as there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Regarding the Veteran's social relationships during this period, during a July 2012 VA examination, the Veteran reported that he had a relationship with his three daughters and an especially good relationship with his youngest daughter.  He further reported seeing his nine grandchildren regularly.  Additionally, the Veteran endorsed being an active citizen who ran for local political office, sat on a town board, started a charity group, and spearheaded his town's Veterans' Day celebrations.  The Veteran further advised that he attended church and was a member of several organizations including Disabled American Veterans, The American Legion, and The Lion's Club.  

Turning to occupational impairment during this period, the Veteran reported to the July 2012 examiner that he retired from truck driving when his mother became ill with cancer.  Thereafter, he worked performing maintenance and maintaining rental properties for a local politician.  While he did report having one conflict with a tenant in a rental property (presumably the one he was maintaining) several years prior (which was likely before the period on appeal), he did not provide additional insight as to how the incident started or if it was related to his PTSD.  Further, as noted above, despite his PTSD symptoms the Veteran performed a commendable amount of community service during this period and engaged in civic activities like seeking political office and sitting on a town board.

Furthermore, the symptoms the Veteran described to the 2012 VA examiner (suspiciousness, chronic sleep impairment, mild memory loss, sadness, and disturbances in motivation and mood), and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while impairment of memory and disturbances in motivation and mood are symptoms of a 50 percent rating, the Board finds that the severity, frequency, and duration of such symptoms did not result in occupational and social impairment with reduced reliability and productivity.  Indeed, the VA examiner stated that despite his PTSD, the Veteran had adopted many positive adaptive coping strategies like staying active, social, and involved in his community.  Ultimately, his high level of functioning led the examiner to describe his PTSD symptoms as "mild and well managed."

Ratings in excess of 50 percent are similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused deficiencies in most areas or total social and occupational impairment.  

Thus, the Board finds that the Veteran's PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity prior to February 23, 2013.  

From February 23, 2013

Based on the evidence of record, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity since February 23, 2013, thus warranting a 50 percent rating, but no higher, for this period.  The Board also finds, however, that a rating in excess of 50 percent for PTSD is not warranted since February 27, 2013, as there is no indication either lay or medical, that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Instead, the evidence indicates that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Regarding the Veteran's social functioning during this period, he reported to a private treatment provider on February 27, 2013, that his PTSD symptoms had recently worsened causing a reduction in his social relationships.  Specifically, his daughters sensed he was unhappy and needed help.  The Veteran no longer enjoyed spending time with his grandchildren and instead found them to be irritating.  He was having difficulties with his neighbors and having angry interactions with them.  More recently, during a January 2016 VA examination, the Veteran was living alone due to his perception that "no one [could] put up with [him]."  He endorsed being set in his ways and easily irritated by visits from his daughters and grandchildren.  Since the July 2012 examination, he had greatly reduced his participation in social activities and only went to church, weekly Disabled American Veteran's meetings, and participation in "Vet's weekend at the Golden Corral[.]"

Turning to his occupational impairment, as noted above, the Veteran retired when his mother became ill.  However, his private treatment provider noted in a May 2013 letter that the Veteran was experiencing sleeplessness, mood swings, anxiety, irritability, flashbacks, and problems with intense anger and that such symptoms disrupted his daily living and made his personal outlook negative.  It is not reasonable to assume that these symptoms would not cause reduced reliability and productivity in an employment setting.  Nevertheless, at the time of the January 2016 examination the Veteran was apparently still performing work as a property manager/maintenance worker.

Given the Veteran's reduced social functioning and limited occupational abilities, the Board finds a 50 percent rating is warranted since February 27, 2013; however, the Board further finds that a rating in excess of 50 percent for PTSD is not warranted since February 27, 2013.  In this regard, the Veteran maintained some relationships with his family and told the January 2016 examiner that he "love[d] his family and [was] very close to them...."  He also continued to engage in social activities and employment.  Furthermore, the symptoms the Veteran described to his private physician and the 2016 VA examiner (depressed mood (but not near-continuous depression), anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty maintaining and establishing effective work and social relationships (but not the inability to establish and maintain effective relationships)), and difficulty in adapting to stressful circumstances and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 50 percent rating.  In this regard, neither the Veteran, his private clinician, nor the 2016 examiner endorsed the hallmark symptomatology of a 70 percent rating (suicidal ideation, near continuous depression, and the like).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Indeed, he relayed a story to the 2016 examiner that demonstrated his impulse control in that he avoided tenants who bothered him.  Moreover, with regard to the symptomatology the Veteran did endorse, the Board finds the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  

A rating in excess of 70 percent is similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  To the contrary, the evidence shows the Veteran maintained a relationship with his family and engaged in some form of employment.  Ultimately, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment in most areas or total social and occupational impairment since February 27, 2013.  

Regarding the effective date of the 50 percent award, the Board finds that February 27, 2013, the date of the Veteran's first visit with a private treatment provider, is the earliest competent evidence confirming the Veteran's PTSD symptoms had worsened in severity.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the probative medical evidence of record indicates that the Veteran had reduced social and occupational reliability and productivity effective that date and he is entitled to a 50 percent rating for his PTSD that day, but no earlier.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including feelings of sadness and tearfulness.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate ratings in excess of those currently assigned under the General Rating Formula as they are not of such a duration, severity, or frequency to result in reduced reliability prior to February 27, 2013, or deficiencies in most areas thereafter.  Ultimately, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 30 percent prior to February 27, 2013, or in excess of 50 percent thereafter.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the lay reports are credible as to the Veteran's symptomatology, as they have been consistent with his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support higher ratings, requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that the Veteran's symptomatology referable to his PTSD has been stable throughout each period.  Therefore, assigning further staged ratings for his PTSD is not warranted.

As a final matter, the Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Board notes that the Veteran's claim for TDIU has been separately considered and denied by the RO in June 2014.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  The June 2014 decision denying TDIU has not been appealed.  Furthermore, the Veteran appears to have maintained employment as a property manager/maintenance worker during the entire appeal and there is no indication that such employment was marginal or protected.  Accordingly, the Board finds that the issue of entitlement to a TDIU is not presently before the Board and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Akles v. Derwinski, 1 Vet. App. 118 (1991). 

	(CONTINUED ON NEXT PAGE)









ORDER

Prior to February 27, 2013, a disability rating in excess of 30 percent for PTSD is denied.

From February 27, 2013 to January 11, 2016, a 50 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

From January 11, 2016, a disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


